 

eo On HD On FP WW YH

NYO NY NY NY NY NY NY YN NO RR Re Re Re Ree ee eR
CoN DAA BP OH KF Go wMwAK A WB wWNH KF OO

Case 4:19-cr-00690-JAS-LCK Document 47 Filed 10/19/19 Page 1of3

 

 

FILED LODGED
__REGEIVED COPY

 

 

OCT 10 2019

 

 

 

CLERK US DISTRICT COURT

IZONA
BY DISTRICT OF AR DEPUTY

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America, CR 19-690-TUC-JAS (LCK)
Plaintiff,
PRELIMINARY ORDER OF
v. FORFEITURE

Alexander True Norman,

Defendant.

 

 

 

Based upon the defendant having pled guilty and having made an admission to facts
in support of the plea, and the Court having considered those facts, it is

ORDERED, ADJUDGED and DECREED that pursuant to Title 18, United States
Code, Section 2428, the defendant shall forfeit to the United States of America one (1)
2018 Honda Civic Sedan, VIN: SHHFK7H47JU224646, which constitutes property, used
or intended to be used, to facilitate the commission of the offense for which the defendant
pled guilty.

The Court has determined, based on the defendant’s plea of guilty, that the |
government has established the requisite nexus between such property and such offense.

Pursuant to Rule 32.2(b)(6) of the Federal Rules of Criminal Procedure the United
States shall publish notice of this order. Notice shall be published for at least 30
consecutive days on an official internet government forfeiture site (www.forfeiture.gov).
The notice shall describe the forfeited property, state the times under the applicable statute

when a petition contesting the forfeiture must be filed, and state the name and contact

 

 
 

Oo Oo HN HN OH SP WY N

NO NY NYO WN NY NY NY DN NO Re Ree Re ee ee ee
oO nN DW OW FP WD NO FY DTD DO CO HN DB WH BP WO NYO KF OC

 

Case 4:19-cr-00690-JAS-LCK Document 47 Filed 10/10/19 Page 2 of 3

information for the government attorney to be served with the petition.

The petition shall be for a hearing to adjudicate the validity of his/her alleged interest
in the forfeited property. The petition shall be signed by the petitioner under penalty of
perjury and shall set forth the nature and extent of the petitioner's right, title or interest in
the forfeited property, the time and circumstances of the petitioner’s acquisition of the
right, title and interest in the forfeited property, and any additional facts supporting the |
petitioner's claim and the relief sought, pursuant to Title 21, United States Code, Section
853(n). The petition must be filed with the Clerk of the Court, United States District Court
for the District of Arizona, 405 West Congress Street, Suite 1500, Tucson, Arizona 85701-
5010, and a copy served upon Assistant United States Attorney Adam Rossi, 405 West
Congress Street, Suite 4800, Tucson, Arizona 85701-5040.

The United States may also, to the extent practicable, provide direct written notice
to any person known to have alleged an interest in the property that is the subject of the
Preliminary Order of Forfeiture as a substitute for published notice as to those persons so
notified.

After the disposition of any motion filed under Fed. R. Crim. P. 32.2(c)(1)(A) and
before a hearing on the petition, discovery may be conducted in accordance with the
Federal Rules of Civil Procedure upon a showing that such discovery is necessary or
desirable to resolve factual issues.

Following the Court’s disposition of all petitions filed, or if no such petitions are
filed, following the expiration of the period specified above for the filing of such petitions,
the United States shall have clear title to the property and may warrant good title to any
subsequent purchaser or transferee.

Pursuant to Fed. R. Crim. P. 32.2(b)(4), this Preliminary Order of Forfeiture shall
become final as to the defendant at the time of sentencing and shall be made part of the
sentence and included in the judgment.

///
//1

United States of America v. Alexander True Norman
Preliminary Order of Forfeiture Page 2 of 3

 

 
 

Oo mea nN HD A FSF WY YN

NO NO NO DH HL YN NO KN NO Re RRR; ee ee eR
Co SN KN ON BR BHD NO YES DO hlUNOUlULULUOCOULUMUGNS UDO ROU aN ll

Case 4:19-cr-00690-JAS-LCK Document 47 Filed 10/10/19 Page 3 of 3

The Clerk is hereby directed to send copies of this Order to defendant’s counsel of

record.

Dated this ta! day of October, 2019.

United States of America v. Alexander True Norman
Preliminary Order of Forfeiture Page 3 of 3

 

 

(peppowete Cin es
LYWETTE C. KIMMINS

United States Magistrate Judge

 

 
